DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 11-21, drawn to an apparatus for a cat furniture item, classified in A01K1/035.
II. Claims 22-24, drawn to a method for producing cat furniture, classified in F16B5/0004.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process in that the product can be made out of cardboard, aluminum, or any material that is not plastic and felt as required in Invention II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
During a telephone conversation with Axel Nix on 8/30/2022 a provisional election was made without traverse to prosecute the invention of I, claims 11-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 17 and 21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “web” in claim 17 is used by the claim to mean “slots in perforations,” while the accepted meaning is “a complex system of interconnected elements.” The term is indefinite because the specification does not clearly redefine the term. It is unclear if the claim means the entire length of the perforated line or the individual slots. It would not make sense for it to mean the entire length because a web length of 0.4 mm and 0.6 mm is too short. For the purposes of examination, the Examiner interprets the term “individual webs” and “web length” to mean slots of the perforations and slot length, respectively. 
Regarding claim 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 recites “The cat furniture […] wherein the support element is adapted to be adhesively bonded to a fastening surface outside the cat furniture” but it is unclear whether this support element is part of the cat furniture or a separate component that is used in combination with the cat furniture. Claim 20 recites that the support element is part of the cat furniture so how would the support element be adhesively bonded outside of the cat furniture if it is a part of the cat furniture? Does claim 21 mean to refer to the outside of the three-dimensional structure? For the purposes of examination, the Examiner interprets the claim to mean “outside the three-dimensional structure”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US 5383422).
Regarding claim 11, Morris teaches of (fig. 3) a cat furniture item (the doghouse can be used for cats; Examiner notes that while the doghouse is intended to be used with a dog, the structure of the doghouse can also be used with a cat), comprising: 
a three-dimensional structure which is composed of at least two panel elements (flaps and sections 66, 62, 26, 32, 34) which are connected together at panel edges (sides 20, 22, 44, 68, 70, 72, 74), 
wherein each of the at least two panel elements is provided on its panel edge with a fastening means (fig. 2, col. 5 lines 1-7, coupling between the various sections is through an adhesive 78 on tabs 80; fig. 3, coupling at perforations) by which a connection with a fastening means (80) of an adjacent panel element (seen in fig. 2) is made, 
wherein the fastening means (80 and perforation edges) is attached in a foldable manner to the respective panel element (fig. 2, tabs 80 are folded and attached to the respective panel element; panels are folded at perforations) via a perforation (panels connected at perforations) and 
via at least one groove extending along the perforation (when perforations are bent, it makes a groove).
With further regard to claim 11, Examiner notes that a claim containing a
"recitation with respect to the manner in which a claimed apparatus is intended to be
employed does not differentiate the claimed apparatus from a prior art apparatus" if the
prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2
USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).

	Regarding claim 18, Morris teaches of (fig. 3) a cat furniture item (the doghouse can be used for cats; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus), comprising: 
at least one three-dimensional structure which is composed of at least two panel elements (flaps and sections 66, 62, 26, 32, 34) which are connected together at panel edges (sides 20, 22, 44, 68, 70, 72, 74), 
wherein each of the at least two panel elements is provided on its panel edge with a fastening means (fig. 2, col. 5 lines 1-7, coupling between the various sections is through an adhesive 78 on tabs 80; fig. 3, coupling at perforations) by which a connection with a fastening means (80) of an adjacent panel element (seen in fig. 2) is to be made, 
wherein the fastening means (80 and perforation edges) is an adhesive material (col. 5 lines 1-7, coupling between the various sections is through an adhesive 78 on tabs 80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of McDonald (US 20040018330).
	Regarding claims 12 and 13, Morris teaches of claim 11, but does not appear to teach of wherein the perforation is formed by individual slots having a slot length between 1.0 mm and 1.8 mm as recited in claim 12, or between 1.3 mm and 1.5 mm as recited in claim 13.
	McDonald is in the field of perforations and bendable structures and teaches of wherein the perforation (fig. 7, perforated lines 104) is formed by individual slots having a slot length between 1.0 mm and 1.8 mm and between 1.3 mm and 1.5 mm (¶0060, Suitably, the length or diameter of each at least partial perforation is at least 0.25 mm, preferably at least 0.5 mm, more preferably at least 1 mm and particularly at least 2 mm. Suitably, the length or diameter of each at least partial perforation is less than 5 mm, preferably less than 4 mm and more preferably less than 3 mm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morris to incorporate the teachings of McDonald of wherein the perforation is formed by individual slots having a slot length between 1.0 mm and 1.8 mm in order to have an slot length that will not hinder the overall strength of the material along the perforation line while also being an adequate length to allow enough flexibility to easily bend. It should be noted that the slot length as claimed does not show criticality as disclosed in the specifications or the drawings. It would be obvious to one of ordinary skill in the arts to choose any slot length desired to implement the needed strength and flexibility. 

	Regarding claims 14 and 15, Morris teaches of claim 11, and wherein the perforation (fig. 2, perforated lines) is formed at an end of a panel edge by a slot having a slot length (seen in Fig. 3). 
Morris does not appear to teach of a slot having a slot length of between 0.5 mm and 0.9 mm as recited in claim 14 or having a slot length between 0.6 mm and 0.8 mm as recited in claim 15.
McDonald teaches of wherein the perforation (fig. 7, perforated lines 104) is formed by individual slots having a slot having a slot length of between 0.5 mm and 0.9 mm or having a slot length between 0.6 mm and 0.8 mm (¶0060, Suitably, the length or diameter of each at least partial perforation is at least 0.25 mm, preferably at least 0.5 mm, more preferably at least 1 mm and particularly at least 2 mm. Suitably, the length or diameter of each at least partial perforation is less than 5 mm, preferably less than 4 mm and more preferably less than 3 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morris to incorporate the teachings of McDonald of a slot having a slot length of between 0.5 mm and 0.9 mm or having a slot length between 0.6 mm and 0.8 mm in order to have an slot length that will not hinder the overall strength of the material along the perforation line while also being adequate length to allow enough flexibility to bend. It should be noted that the slot length as claimed does not show criticality as disclosed in the specifications or the drawings. It would be obvious to one of ordinary skill in the arts to choose any slot length desired to implement the needed strength and flexibility.

Regarding claims 16 and 17, Morris teaches of claim 11, and wherein the perforation (fig. 3, perforated lines) is formed by individual webs having a web length (seen in fig. 3).
	Morris does not appear to teach of individual webs having a web length of between 0.2 mm and 0.8 mm as recited in claim 16 or having a web length of between 0.4 mm and 0.6 mm as claimed in claim 17.
	McDonald teaches of individual webs having a web length of between 0.2 mm and 0.8 mm or having a web length of between 0.4 mm and 0.6 mm (¶0060, Suitably, the length or diameter of each at least partial perforation is at least 0.25 mm, preferably at least 0.5 mm, more preferably at least 1 mm and particularly at least 2 mm. Suitably, the length or diameter of each at least partial perforation is less than 5 mm, preferably less than 4 mm and more preferably less than 3 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morris to incorporate the teachings of McDonald of individual webs having a web length of between 0.2 mm and 0.8 mm or having a web length of between 0.4 mm and 0.6 mm in order to have an web length that will not hinder the overall strength of the material along the perforation line while also being adequate length to allow enough flexibility to bend. It should be noted that the web length as claimed does not show criticality as disclosed in the specifications or the drawings. It would be obvious to one of ordinary skill in the arts to choose any slot length desired to implement the needed strength and flexibility.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Bradley et al. (US 5875735), hereinafter Bradley. 
	Regarding claim 19, Morris teaches of claim 18, but does not appear to teach of wherein the adhesive material is a double-sided adhesive tape.
Bradley teaches of wherein the adhesive material is a double-sided adhesive tape (col. 6 lines 49-51, attaching that to the top of the platform by means of glue and/or two-sided sticky tape to allow for removal or replacement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morris to incorporate the teachings of Bradley of wherein the adhesive material is a double-sided adhesive tape in order to use an adhesive that allows for removal or replacement as motivated by Bradley in col. 6 lines 49-51. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Syrigos et al. (US 20050051108), hereinafter Syrigos.   
Regarding claim 20, Morris teaches of claim 18, and wherein the adhesive material (fig. 3, 78) is adapted to be adhesively bonded to a support surface of the support element (adhesive will adhesively bond to a surface).
Morris does not appear to teach of further comprising a support element for the three-dimensional structure, wherein the adhesive material is adapted to be adhesively bonded to a support surface of the support element.
Syrigos is in the field of pet housing and teaches of further comprising a support element (fig. 1, enclosure 3B) for the three-dimensional structure (fig. 1, enclosure 3A), wherein the connective material (ears 43) is adapted to be bonded to a support surface of the support element (fig. 2, ears 43 are bonded to a support surface of support element 3B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morris to incorporate the teachings of Syrigos of further comprising a support element for the three-dimensional structure, wherein the connective material, which can be an adhesive material as taught by Morris, is adapted to be adhesively bonded to a support surface of the support element in order to expand the three-dimensional structure or to provide more stability and modification of the three-dimensional structure. 

Regarding claim 21, Morris as modified teaches of claim 20, and wherein the support element (enclosure 3B as modified in from Syrigos) is adapted to be adhesively bonded to a fastening surface outside the cat furniture (adhesive material for connecting to the enclosure 3B, which is outside of the three-dimensional structure), such as a building wall (the adhesive material can also adhesively bond to a building wall).
	
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647